DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

This communication is in response to the claims filed on 7/20/2020.

Drawings
3.	The drawings are objected to because: figures 1-9 are blurry and not clearly shown due to poor quality.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to 

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, it is unclear whether or not the “a first component and a second component” recited in claim 10 refer to the same first/second component previously recited in claim 1.  The Examiner assumes the first/second component in claim 10 refers to the same first/second component recited in claim 1.
Claim 10 recites “one or more passage holes”.  It is unclear whether “one or more passage holes” in claim 10 refers to the same “passage holes” recited in claim 1.  The Examiner interprets the “passage holes” in claim 10 refers to the same “passage holes” recited in claim 1.
Claim 10 recites “a first connecting portion” and “a second connecting portion”.  It is unclear whether or not the first/second connecting portions recited in claim 10 refer to the same first/second connecting portions previously recited in claim 1.  The Examiner assumes the first/second connecting portions in claim 10 refers to the same first/second connecting portions recited in claim 1.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: “the first connecting portion is configured to connect” and “the second connecting portion is configured to connect” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (see par [0032]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-5, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yoo U.S. Pub. 2011/0095970 (hereinafter D1).
Regarding claim 1, D1 teaches a display frame structure (1; figure 1), comprising: 
an integrally formed main body (10 + 20 + 500 integrally form main body 1 when assembled together; figure 3), wherein the integrally formed main body is provided with a first connecting portion (550; figure 5) and a second connecting portion (21; figure 3), the first connecting portion (550) is configured to connect a first component (30; figure 3) on a first side (upper side of 10; figure 3) of the integrally formed main body, the second connecting portion (21) is configured to connect a second component (300; figure 3) on a second side (bottom side of 20; figure 3) of the integrally formed main body that is opposite to the first side, and the integrally formed main body is also provided with a plurality of passage holes (formed by 520, 530 and 540; figure 2).
  
Regarding claim 2, D1 also teaches the display frame structure according to claim 1, wherein the first component comprises a liquid crystal screen (see par [0044]).  

Regarding claim 3, D1 also teaches the display frame structure according to claim 1, wherein the second component (300; figure 3) comprises a back shell (the back side of 300).  

Regarding claim 4, D1 also teaches the display frame structure according to claim 1, wherein each of the plurality of passage holes comprises a groove (see figure 2; grooves corresponds to surfaces 520, 530 and 540; figure 2).
  
Regarding claim 5, D1 also teaches the display frame structure according to claim 1, wherein the first connecting portion is a buckle structure (550 is broadly interpreted as a buckle structure since it holds 30 against upper portion of 10; figure 3) configured to connect the first component.  

Regarding claim 8, D1 also teaches the display frame structure according to claim 1, wherein the integrally formed main body is a rectangular frame structure (see figures 1 and 3).  

Regarding claim 9, D1 also teaches the display frame structure according to claim 1, further comprising an optical component (400; figure 3; see par [0055]) located between the first side and the second side.  


    PNG
    media_image1.png
    676
    655
    media_image1.png
    Greyscale


Regarding claim 10, D1 also teaches a display, comprising: the display frame structure (1; figure 3) according to claim 1, a first component (30; figure 3) 
the second component (300; figure 3) is disposed on a second side (lower side of 1; figure 3) of the integrally formed main body that is opposite to the first side and is connected to a second connecting portion (21; figure 3) of the integrally formed main body.  

Regarding claim 11, D1 also teaches the display according to claim 10, wherein the first component comprises a liquid crystal screen (see par [0005]), the portion of the first component is a printed circuit board (implicitly taught) of the liquid crystal screen.  

Regarding claim 13, D1 also teaches the display according to claim 10, wherein the second component comprises a back shell (300 is broadly interpreted as a back shell; figure 3).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 6, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 6, as mentioned above, D1 teaches the display frame structure according to claim 1.
However, D1 does not teach wherein the second connecting portion is a through hole configured for installing a fastener.
As can be seen in figure 1 of D1, component 300 is positioned on top of the second connecting portion 21.
The Examiner takes Official Notice that providing through hole(s) on a component for fastening purpose has been commonly known.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide through hole(s) on the second connecting portion of D1, as suggested by the Examiner’s 
 
Regarding claim 7, as mentioned above, D1 teaches the display frame structure according to claim 6.
However, D1 does not teach wherein the integrally formed main body is provided with a plurality of through holes, the plurality of through holes are spaced along a circumferential direction of the integrally formed main body.  
As can be seen in figure 1 of D1, component 300 is positioned on top of the second connecting portion 21; and the connecting portion 21 is positioned on top of lower housing portion 20 of the main body.
The Examiner takes Official Notice that providing through hole(s) on a component for fastening purpose has been commonly known.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further provide through hole(s) on the lower side of the integrally formed main body of D1, as suggested by the Examiner’s Official Notice, to further secure the second component to the second side of the integrally formed main body.

Regarding claim 12, as mentioned above, D1 teaches the display according to claim 10, wherein the first component comprises a liquid crystal screen, the portion (see label in below figure 3) of the first component is a printed circuit board (implicitly taught) of the liquid crystal screen.

    PNG
    media_image1.png
    676
    655
    media_image1.png
    Greyscale

However, D1 does not teach said liquid crystal screen is a touch screen, and the portion of the first component is the printed circuit board of the touch screen.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further substitute the liquid crystal screen of D1 with a touch screen, as suggested by the Examiner’s Official Notice, for providing touch input capability.

				Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)272-3069.  The examiner can normally be reached on M-F 10-6PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG Q. DANG
Examiner
Art Unit 2835


/JAMES WU/Primary Examiner, Art Unit 2841